As will appear from the former opinions, this cause was reversed and remanded for a new trial as against the appellant, White's Lumber  Supply Company, and was affirmed as to the appellant Fred D. Temple, but in which affirmance only three of the judges concurred.
The facts of the case upon which the affirmance as to Temple is predicated have not heretofore been stated, and in my opinion they will not sustain the judgment of affirmance for the reason that the testimony on behalf of the appellee, as plaintiff in the court below, is wholly unreasonable and unbelievable. In contending that a judgment, based upon the verdict of a jury on a controverted issue of fact, should be reversed and a new trial granted, I feel that I should state my reasons for so doing. In the former dissent, from the affirmance as to the appellant Temple, I merely stated my position, briefly, as follows [191 So. 110]: "I am also of the opinion, shared by two of the other judges, that the case should be reversed and remanded as to the individual defendant, Temple, for the reason that the verdict is against the overwhelming weight of the believable testimony."
In taking the position that an inherently incredible story is not made credible by being sworn to, and that it should not be allowed to serve as the foundation for a verdict, I am amply supported by the former decisions of this Court, as announced in the cases of Teche Lines, Inc., v. Bounds, 182 Miss. 638,179 So. 747; Yazoo  M.V.R. Co. v. Lamensdorf et al., 180 Miss. 426,177 So. 50, 178 So. 80; Davis, Director General of Railroads v. Temple, 129 Miss. 6, 91 So. 689; and Yazoo  M.V.R. Co. v. Skaggs, 181 Miss. 150, 179 So. 274, and numerous other *Page 694 
cases. This view was approved and emphasized in the case of Teche Lines, Inc., v. Bounds, supra, wherein it was said [182 Miss. 638, 179 So. 750]: "Courts are not required to believe that which is contrary to human experience and the laws of nature, or which they judicially know to be incredible . . . although there may be evidence tending to support it."
Appellee's fantastic story of having been kidnaped, abducted and assaulted by two experienced business men, who have for several years held important and responsible positions as managers of retail lumber and supply yards, in an effort to compel him by threats and a drawn knife to sign a deed of trust, on Sunday, on a homestead, the title to which was known to them to be then vested in his wife, who was not present to join therein, and when no officer was available to take the acknowledgment, is to my mind so wholly unreasonable and unbelievable, and contrary to the overwhelming weight of the credible testimony in the case that it should not receive the sanction of any court. It is obvious that a mere statement of such a contention carries its own refutation; that it is ridiculous and absurd should require no argument.
The appellant corporation held a claim against the appellee for approximately $1,800 covering an indebtedness alleged to be due it for lumber and other building materials furnished him as a building contractor. The appellant Temple, as local manager of the corporation, sought to obtain security for the account, which was long past due, before making further advances. A deed of trust was prepared and delivered to him on Monday prior to the alleged abduction and assault. On the following Saturday, appellee made it known to the appellant Temple that he could not execute the deed of trust for the reason that it embraced some property that he no longer owned, and for the further reason that neither he nor his wife were willing to give security on the homestead which he had recently conveyed to her. Thereupon, *Page 695 
they went to the courthouse to check the description, and then Temple discovered that the appellee had made an assignment or conveyance of all his property to his wife. Temple testified that he then prevailed on the appellee to agree to meet him on the following Sunday morning at the office of the appellant corporation for a conference in regard to the status of this indebtedness, at a time when L.C. Gilbert of Jackson, the general manager of the several lumber yards owned by the appellant corporation, could be present. The appellee denied having agreed to the conference, but the testimony showed without dispute that Gilbert left Jackson early that Sunday morning and reached the office at Meridian at the appointed time, about 8 o'clock A.M., and that he and the appellant Temple remained there nearly three hours waiting for the appellee to keep such an engagement. The note and deed of trust still remained in the possession of the appellee according to the testimony of Temple. They finally drove out to the home of the appellee, found him near the house, and induced him to get in the car with them in order that they might discuss the status of the appellee's indebtedness and reach some conclusion in regard to future advances. From the house they drove down the road, evidently for the purpose of discussing the matter with him out of the presence and hearing of the family, and stopped the car some little distance from the house, where the appellee claims that the assault occurred. He then claims that while he was seated on the rear seat of the car, the appellant Temple placed the deed of trust in his lap, drew a knife and cut at him within "an inch or an inch and a half" of his face and commanded that he then and there sign it.
Picture if you can one of these two business men, of several years experience as managers of retail lumber yards, suggesting to the other on that Sunday morning, at the office of the lumber yard at Meridian, after having waited for hours for the appellee to keep his engagement, that the deed of trust be taken out to his home for the *Page 696 
purpose of intimidating and compelling him to execute it, when they necessarily knew it would not be worth the paper on which it was written, for numerous reasons. Then, also picture if you can the appellee agreeing at the time of the alleged assault that he would come to town the next morning and execute an assignment of a building contract which the appellant corporation had agreed to finance for him, and then imagine him going to the office of a local attorney on the next morning with the appellant Temple, where they waited for the assignment to be prepared, conversed freely in regard to the transaction before the assignment was executed, and without any mention being made by the appellee to the attorney or to anyone else in regard to the alleged malicious assault on the day before.
The jury itself evidently did not believe that Temple had assaulted the appellee, for we find that this record discloses on the hearing of a motion for a new trial that before rendering the verdict against both of the appellants the jury had come into open court to seek further instructions, at a time when the appellant Temple's attorney was absent under an agreement with a deputy or bailiff that he was to be notified when the jury was ready to report, and from which hearing on the motion for a new trial it appears that the object of the jury in seeking the further instructions was to ascertain whether or not they could render a verdict exonerating Temple and finding against the corporation. It further appears that a verdict to that effect had been prepared and would have been returned if the jury could have obtained a favorable instruction as to its right, or rather as to its power, to do so. In other words, it appears that the jury was unwilling to render a verdict against the appellant Temple until after the jurors were directed to return to their room, without being given further instructions. Thus it appears in this record that the jury either did not believe the appellee's story as to the conduct of the appellant Temple, or that the jury was willing to render *Page 697 
a verdict against the corporation alone without regard to whether Temple had been guilty of the tort complained of, on the theory that the corporation was protected by liability insurance — an issue which had been improperly injected into the case on behalf of the appellee. In either event, the defendants were entitled to a new trial. If I should be mistaken in the view above stated, then there is presented the further consideration that the damages awarded were largely, if not altogether, punitive in character, and the verdict of approximately $3,000 would in all probability be highly excessive as to the appellant Temple, as salaried employee of the appellant corporation, since it would doubtless amount to a complete confiscation of any and all assets that he may own. It is always permissible to show the financial worth of a defendant in cases where punitive damages are to be allowed, and although the record sufficiently discloses that the verdict may not be excessive as against a corporation that owns several retail lumber yards, still it should not be permitted to stand as against the individual defendant without some proof of its reasonableness as a punishment, in the light of his financial circumstances, and especially in view of the fact that the jury would not have administered a punishment so severe, if any at all, against the appellant Temple, if it had known of its power to exonerate him without likewise returning a verdict in favor of the corporation.
Moreover, since the suit was predicated by the declaration on an alleged assault of the appellee by Temple in an effort to then and there coerce him into signing the deed of trust on the occasion complained of, and since the testimony on behalf of appellee sought to establish such a contention, the appellants were entitled to the refused instruction in the following words "The Court charges the jury for the defendants that the burden of proof in this case is upon the plaintiff to show to the satisfaction of the jury by a preponderance of the evidence that the note and deed of trust testified about was handed over to *Page 698 
the plaintiff, Collins, by the defendant, Temple, on the 13th day of June, 1937, and that the said Temple then and there undertook to coerce and force the plaintiff to sign said instrument and unless the jury believe from the preponderance of the evidence that the said note and deed of trust was then and there in possession of the said Temple and was so delivered unto the said Collins to be then and there signed by him, then under their oath, the jury will return a verdict for the defendants".
This was the case sought to be made by the plaintiff's testimony. Unless the jury believed that the note and deed of trust was there, then they could not believe that Temple placed it in plaintiff's lap and that he struck at him with a knife "within an inch or an inch and a half of his face" in an effort to make him sign. It was the contention of the defendants that the deed of trust was in appellee's possession all the while from the day it was prepared and delivered to him on Monday, June 5th, until the day of trial when he produced it in court. This instruction presented their theory of the case; and which, if true, excluded any possibility of their having kidnaped and abducted plaintiff in an effort to force him to sign it on that day by the use of force and violence. In other words, unless the plaintiff's story was true, he was not entitled to recover, and this instruction fairly and correctly presented that issue.
Except to the extent that Gilbert and Temple went to the home of the plaintiff on that Sunday, and induced him to go down the road with them (where they could talk with him out of the presence and hearing of his wife who was already known to be hostile to their request for the security) in an effort to persuade him to come in on the following day and adjust the matter, it is manifest that the plaintiff's story was fabricated in an effort to defeat the claim of $1,800 held by the appellant corporation against him and on which claim suit was brought four days prior to the filing of this suit by him. *Page 699 
In Teche Lines, Inc., v. Bounds, 182 Miss. 638, 179 So. 747, it is shown that this Court has demonstrated, in recent years, an increasing unwillingness to accept unreasonable testimony as a basis for a verdict, wherein it was said: "If there be any one thing in the administration of law upon which the decisions, the texts, and the general opinion of bench and bar are in agreement, it is that evidence which is inherently unbelievable or incredible is in effect no evidence and is not sufficient to sustain a verdict. . . . the overwhelming weight of authority throughout the country is that believable or credible evidence in civil cases is that which is reconcilable with the probabilities of the case, and that bare possibilities are not sufficient. Where evidence is so contrary to the probabilities when weighed in the light of common knowledge, common experience, and common sense that impartial, reasonable minds cannot accept it other than as clearly an improbability, it will not support a verdict."
No other witness claims to have seen Temple assault or strike the appellee, or otherwise undertake to compel him to sign a deed of trust. Nor does anyone claim to have seen such an instrument of writing at the scene of the alleged quarrel — regarding his refusal to come to town and execute the security requested — although others appeared at the scene; and he is corroborated only as to the setting of the story out of which the complaint arose. Furthermore, testimony seeking to support the essential features of an inherently incredible story, if there had been such testimony, would itself likewise be incredible. No man possessed of sufficient common sense and experience in business affairs to enable him to operate a retail lumber yard would undertake, in the presence of his superior officer, to obtain the execution of a deed of trust on Sunday, by the husband, on a homestead belonging to the wife, and in her absence; and this too, by the use of threats and a knife. Nor would such superior officer approve or condone such nonsensical conduct. That fact, in my opinion, we judicially know. *Page 700 
Finally, it may be observed that the affirmance of this case as to the appellant Temple and its reversal and remand as to the appellant Corporation brings about an anomalous, if not a unique, situation. The corporation is awarded a new trial because three of the Judges are of the opinion that the appellee's story as to what was done by the appellant Temple, as agent of the corporation, is contrary to the overwhelming weight of the believable evidence, and because another one of the Judges is of the opinion that the corporation is not liable on a different ground; whereas, the case is affirmed as to the agent on the same facts on which the corporation is to have a new trial, notwithstanding that the controlling opinion of the Court holds that no error was committed against either of them on the former trial. Again, the judgment against the appellant Temple and the sureties on his appeal bond will become final, and will have to be paid, before the mandate of this Court as to the appellant corporation can reach the lower court for a new trial, and there will then be nothing left to try as to the corporate defendant, since there is no contribution between alleged tort feasors, and payment by one accrues to the benefit of all. If, therefore it should appear upon a new trial that the judgment against the alleged tort-feasor Temple has been paid, there could be no further assessment of damages, and no judgment could be rendered upon which the corporate defendant could call upon the insurance company for reimbursement. In fact, the appellant corporation will not have been damaged by being required to pay a judgment. It will have already been paid by the appellant Temple and his sureties, and with the result that the litigant sought to be punished by the jury is to go free. Manifestly, if the case is to be reversed and remanded as to the appellant corporation it should likewise be reversed and remanded as to the appellant Temple. For obvious reasons, no suggestion of error is filed by the former; and in my opinion it should be sustained as to the latter. *Page 701